RESOLUCIÓN
En conformidad con la Regla 1(a)(1) y (2) del Regla-mento de la Comisión de Reputación para Ejercicio de la Abogacía, según enmendada, 4 L.P.R.A. Ap. XVII-C, se nombra al Lie. Guillermo Arbona Lago, ex juez del Tribunal de Apelaciones, como Presidente de la Comisión de Re-putación para el Ejercicio de la Abogacía.
El licenciado Arbona Lago ocupará el cargo a partir del 1 de febrero de 2011 y por el resto del término para el cual fue nombrado el Lie. Doel Quiñones Núñez, quien renunció el 23 de diciembre de 2010.
El Tribunal expresa su agradecimiento al Lie. Doel Qui-ñones Núñez por los largos años que sirvió como Presi-dente de la Comisión de Reputación para Ejercicio de la *776Abogacía con dedicación y compromiso con la Rama Judicial.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo